Citation Nr: 0329271	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01- 06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a low back disability 
manifested by low back pain and bilateral buttock and lower 
extremity numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disability manifested by low back pain and bilateral 
buttock and lower extremity numbness.  In November 2001, the 
Board remanded the veteran's claim to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

In its November 2001 Remand instructions, the Board requested 
that the RO review the claims file to ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 (VCAA) had been completed.  The Board 
specifically directed that the veteran should be informed of 
the evidence needed to support his claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151.  In reviewing 
the March 2002 VCAA notice provided to the veteran, the Board 
observes that the notice is deficient and fails to discuss 
the evidence needed to support a claim for compensation under 
38 U.S.C.A. § 1151 (West 2002).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

In it November 2001 Remand instructions, the Board also 
requested that the veteran be afforded a Department of 
Veterans Affairs (VA) examination for compensation purposes 
to determine the etiology of the veteran's low back 
disability manifested by low back pain and bilateral buttock 
and lower extremity numbness.  The examiner was specifically 
requested to advance an opinion as to: (1) whether the 
veteran's current low back symptomatology was attributable in 
any degree to the October 1998 laminectomy performed at a VA 
medical facility; (2) whether the October 1998 lumbar 
laminectomy was properly performed; and (3) whether the 
veteran received appropriate post-operative VA treatment.  In 
November 2002, the veteran was afforded an evaluation by 
Stephen R. Hribar, M.D., in response to the Board's remand 
instructions.  Dr. Hribar's evaluation does not address the 
above enumerated questions.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the thirty-day period provided in § 3.159(b)(1) in which 
to respond to a VCCA notice to be misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a period of one full year may be taken to respond to a VCAA 
notice notwithstanding any previously provided information.  
Accordingly, this case is again REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
nature and etiology of his current lumbar 
spine disability.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should advance an opinion as 
to: (1) whether any portion of the 
veteran's current low back symptomatology 
is attributable to the October 1998 
lumbar laminectomy performed at a VA 
medical facility; (2) whether the 
veteran's symptoms constitute known 
lumbar laminectomy residuals; (3) whether 
the October 1998 lumbar laminectomy was 
performed within appropriate medical 
standards; and (4) whether the veteran 
was afforded the appropriate 
post-operative treatment by VA medical 
personnel.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a low 
back disability manifested by low back 
pain and bilateral buttock and lower 
extremity numbness.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


